DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites combining the dairy liquids with the egg yolks, sugar, salt and lactase under conditions sufficient to breakdown the lactose and then pasteurizing the ice cream mix, and Claim 17 recites method steps that appear to conflict or contradict the steps recited in Claim 12. For example, Claim 17 recites combining lactase with the dairy liquids during the pasteurizing step, but that is already happening prior to the pasteurizing step as recited in Claim 12. In other words, the Claim 12 recites the ice cream base mix, which contains the lactase, is pasteurized. To further support the Examiner’s position, attention is made to Applicant’s specification, Page 14, lines 1-2 where it is disclosed “in other embodiments” the lactase is added during pasteurization. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As set forth above in the indefiniteness rejection, Claim 17 fails to further limit Claim 12 and appears to recite separate or alternate embodiments, as set forth above in the 112 2nd paragraph rejection. Claim 17 appears not to include all of the limitations of Claim 12 from which they depend, which is improper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Monte (USPN 5,942,264) in view of Martin, Jr. et al. (USPA 2002/0061355) and He (CN1522588).
Examiners’ Note: A machine translation of the CN document is being used in the following rejection.

Regarding the claimed amount of lactose being less than 0.5% by weight, Monte teaches adding lactase enzyme to the composition which hydrolyzes the lactose, and teaches that three weeks after the enzyme and ice cream composition is frozen, a small portion of the ice cream is tested to determine the concentration of lactose and the ice cream was found to contain no lactose, meaning that the lactose had been completely hydrolyzed by the lactase enzyme. 
Monte does not specifically teach about 1.5 to about 6% or about 6 to about 12% by weight egg yolk solids in the lactose-free ice cream.
Martin teaches frozen dairy products which can be ice cream and teaches such frozen dairy products generally contain milk solids non-fat, milk fat, sucrose, corn syrup and a stabilizer and that the amount and exact character of each ingredient will depend 
In addition, He teaches a natural ice cream formulation comprising egg yolk solids and lecithin as natural emulsifiers (Paragraph 3) and teaches up to 5% egg yolk powder/solids (Paragraph 5) which also serves as a protein source (Paragraph 6), and teaches an ice cream with a rich egg flavor (Paragraph 19). It is submitted that 5% by weight egg yolk solids meets the limitation in the range of about 3 to 12% by weight and about 3 to 6% by weight egg yolk solids and renders obvious the claimed limit of “about 6%” by weight egg yolk solids, as the claimed term “about” provides for above and below the claimed amount. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the lactose-free ice cream taught by Monte to have further comprised a higher amount of egg yolk solids in order to provide a more custard-like frozen product with a rich egg taste for consumers and one of ordinary skill in the art would have looked to Martin and He regarding guidelines for amounts of egg yolk solids to add to a known ice cream or frozen dairy product composition. Since .
	 
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monte (USPN 5,942,264) in view of Martin, Jr. et al. (USPA 2002/0061355), and He (CN1522588), and further in view of Ur-Rehman (USPA 2007/0166447).
Regarding amended Claims 12-20, Monte in view of Martin and He are relied upon as above in the rejection of amended Claims 1-11 and teach or render obvious the claimed invention and the claimed lactose-free ice cream composition comprising the claimed components as set forth above in the rejection of amended Claims 1-11.
Regarding the method of making a lactose free premium ice cream, Monte in view of Martin and He are taken as cited above and teach preparing an ice cream base comprising one or more dairy liquids of milk and cream, egg yolks as set forth above by Martin and He, sugar, where Martin teaches lower amounts of sugar, therefore rendering obvious sugar in a claimed range of about 5 to about 10% by weight, salt in the form of potassium sorbate, and lactase in the form of the enzyme composition, and teaches pasteurizing the vanilla ice cream mix, and mixing it with the enzyme composition, after which the ice cream composition is frozen at -40°F (Monte, Examples 35-38), which renders obvious the claimed freezing temperature of “about -30°F”. While Monte in view of Martin and He do not specifically teach first 
Monte in view of Martin and He do not specifically teach incubating the lactase with the dairy liquids at a temperature within the claimed range or teach combining the lactase with the dairy products prior to adding the egg yolks, sugar and salt or teach combining the lactase with the dairy products during the pasteurization step, as claimed.
Ur-Rehman teaches of preparing lactose-free dairy liquids which can be used to prepare other dairy products such ice cream (Paragraph 42-45). Ur-Rehman teaches that cream and milk components can be blended and pasteurized at 146°F for 30 min or 165F for 16 seconds, following pasteurization, the composition was cooled to around 45°F and treated with the enzyme lactase, where the lactase treatment hydrolyzes lactose to other sugars, thereby increasing the perceived sweetness of the dairy product (Paragraph 62, 74, 75). The disclosure of the temperature for lactase hydrolysis renders obvious the claimed upper temperature range of “about 41°F” in light of the fact that the term “about” provides for slightly higher and lower temperatures. Ur-Rehman also teaches that in alternative embodiments, the composition may undergo lactase treatment prior to pasteurization (Paragraph 75). Ur-Rehman teaches that the after completion of the lactose hydrolysis, the lactose-free milk is pasteurized and the 
Therefore, where the milk and cream and lactase were cooled to around 45°F and undergo lactase treatment/hydrolysis of the lactose, followed by combining with the remaining ice cream mix and pasteurized, where the pasteurizing following lactase treatment is taught by Ur-Rehman, this would provide an alternative method of preparing lactose-free ice cream as set forth by Monte in view of Martin and He. Since both disclosed methods provide a lactose-free ice cream, it would have been obvious to one of ordinary skill in the art to have chosen any of the known methods of subjecting the dairy liquids to lactose hydrolysis using lactase and allowing the resulting composition to be pasteurized, thereby allowing for an extended shelf life prior to being made into the frozen lactose-free ice cream. Furthermore, it has been found that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” See MPEP 2144.04 IV C. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,785,994. Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant’s instant claims recite a lactose-free premium ice cream comprising components that are also recited in the above patent. Therefore, Applicant’s instant claims would have been obvious in light of the claims of the US Patent 10,785,994.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        12/6/2021